     Case 2:20-cv-03821-TJH-E Document 65 Filed 08/11/21 Page 1 of 3 Page ID #:766



 1

 2

 3

 4

 5

 6

 7

 8                  United States District Court
 9                  Central District of California
10                       Western Division
11

12    THERAGUN, INC.,                                     20-03821 TJH (Ex)
13                       Plaintiff,
14          v.
                                                                Order
15    COMPLETE RECOVERY, et al.,                                [56]
16                       Defendants.
17

18         The Court has considered Plaintiff Theragun, Inc.’s [“Theragun”] motion for
19   default judgment, together with the moving papers.
20         On April 27, 2020, Theragun filed this action, alleging claims for federal
21   trademark infringement, false designation of origin, federal unfair competition,
22   common law trade dress infringement, and patent infringement. All defendants other
23   than Defendant Dezhou Create Fitness Equipment Co., Ltd. [“Dezhou”] have, since,
24   been dismissed. The following facts are as alleged in the First Amended Complaint.
25         Theragun, a Delaware corporation with its principal place of business in Beverley
26   Hills, California, develops, manufactures, and sells percussive therapy devices, such
27   as massage guns and attachments. In 2015, it obtained a federal trademark for
28   THERAGUN. Theragun has trade dress rights to the distinctive blue color of its

                                                                        Order – Page 1 of 3
     Case 2:20-cv-03821-TJH-E Document 65 Filed 08/11/21 Page 2 of 3 Page ID #:767



 1   massage gun products, packaging, marketing, and advertising; consumers associate the
 2   distinctive blue color with Theragun. Additionally, Theragun owns numerous design
 3   patents for its products.
 4         Dezhou, a Chinese limited company with an office in Shandong Province, China,
 5   manufactures and sells massage gun products under the brand name CRIFT. Dezhou
 6   sells its massage gun products on its brand page on the Alibaba website. Dezhou's
 7   massage gun products, allegedly, use the same blue color and designs used by
 8   Theragun, thereby infringing on Theragun's trade dress and design patents.
 9   Additionally, Dezhou, allegedly, uses the THERAGUN trademark on its website.
10         The Court permitted Theragun to serve Dezhou by substitute service via email
11   and via Dezhou's website. On July 17, 2020, the Clerk of the Court entered Dezhou's
12   default.
13         Theragun, now, moves for default judgment against Dezhou.
14         Because Dezhou's default has been entered, the Court can accept as true the
15   factual allegations in the complaint, except for those allegations which relate to
16   damages. See TeleVideo Systems, Inc. v. Heidenthal, 826 F2d 915, 917-18 (9th Cir.
17   1987).
18         However, before the Court can enter a default judgment, it must ensure that it
19   has personal jurisdiction over Dezhou, a foreign defendant. See Mwani v. bin Laden,
20   417 F.3d 1, 6 (D.C. Cir. 2005). Theragun, as the plaintiff, bears the burden of
21   establishing a prima facie showing that the Court has personal jurisdiction over Dezhou.
22   See Mwani. However, Theragun "cannot simply rest on the bare allegations of its
23   complaint." See Schwarzenegger v. Fred Martin Moto Co., 374 F.3d 797, 800 (9th
24   Cir. 2004).
25         Based on the allegations set forth in the First Amended Complaint, it appears that
26   Dezhou is a foreign defendant. A foreign defendant is subject to personal jurisdiction
27   based on its national contacts if: (1) The claims, here, arose under federal law; (2) The
28   foreign defendant is not subject to personal jurisdiction in any particular state; and (3)

                                                                          Order – Page 2 of 3
     Case 2:20-cv-03821-TJH-E Document 65 Filed 08/11/21 Page 3 of 3 Page ID #:768



 1   This Court's exercise of personal jurisdiction comports with due process. Pebble
 2   Beach Co. v. Caddy, 453 F.3d 1151, 1159 (9th Cir. 2007). This Court's exercise of
 3   personal jurisdiction over Dezhou would comport with due process if, inter alia,
 4   Dezhou purposefully directed its activities toward the United States, generally, or
 5   California, specifically. See Pebble Beach, 453 F.3d at 1156.
 6         Theragun's allegations that relate to personal jurisdiction are as follows: (1)
 7   "Theragun is informed and believes and thereon alleges that Defendants are
 8   manufacturing, using, selling, or offering for sale within the United States, or
 9   importing into the United States the infringing massage gun products . . . "; (2)
10   "Theragun is further informed and believes and, based thereon, alleges that Defendants
11   derive substantial revenue from the distribution, promotion, marketing, sale, offer for
12   sale, or import of infringing products in or to this District"; (3) "Dezhou is, also, using
13   Theragun's federally registered trademark . . . as part of its product name in its listings
14   on Alibaba.com"; and (4) On its brand page on Alibaba . . . Dezhou states that its
15   "products are selling well in North America."
16         The allegations set forth in Theragun's First Amended Complaint are threadbare
17   and insufficient to establish personal jurisdiction, here, over Dezhou.                See
18   Schwarzenegger, 374 F.3d at 800. Accordingly, the Court shall deny the motion for
19   default judgment without prejudice. See Mwani.
20         Accordingly,
21         It is Ordered that the motion for default judgment be, and hereby is, Denied
22   without prejudice.
23

24   Date: August 11, 2021
25                                               __________________________________
26                                                      Terry J. Hatter, Jr.
27
                                                 Senior United States District Judge

28


                                                                           Order – Page 3 of 3
